Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 27-45 and 49-64 are all the claims.
2.	Claims 27, 30-33, 35, 42-45 are amended, Claims 46-48 are canceled, and new Claims 53-64 are added in the Response of 7/28/2022.
3.	Claims 49 and 51-52 and the species of Claim 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/2022.
4.	Claims 27-45, 50 and 53-64 are all the claims under examination.
5.	This Office Action is final. This Office Action contains new grounds for objection.

Withdrawal of Objections
Specification
6.	a) The objection to the abstract of disclosure because the abstract teaches the invention as being novel is withdrawn.  Applicants have amended the abstract to delete the mention of the novelty of the invention.
b) The objection to the improper use of the term, e.g., Tween, Tris, BiaCore, Novocyte Flow Cytometer, Lymphoprep, Leucosep, Stemcell technologies, Biolegend, ELISA MAX, TopCount, Vivaspin, Capto L, AKTA, CHOgro, Mirus Bio, which is a trade name or a mark used in commerce is withdrawn. Applicants have filed both clean and marked-up copies of the specification rectifying these deficiencies.
c) The objection to the specification for typographical errors, e.g., “BD biosciences”, “25’000”, “50’000”; “sschematic”, “II23R” is withdrawn in view of the amendments to the specification to rectify these deficiencies. Applicants have filed both clean and marked-up copies of the specification rectifying these deficiencies.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 27-45 and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 27-45 and 50 for reciting parenthetical text “(from the N- to the C-terminus)” in generic Claim 27 is withdrawn in view of Applicants amendment to the claims to delete the parentheses. 

	b) The rejection of Claims 27-45 and 50 for reciting “(iv) at least one additional domain as third functional domain” because it is not clear how the third functional domain is related to the N- to C- terminus structure is withdrawn in view of Applicants amendment to generic Claim 27 to clarify the fusion relationship.

c) The rejection of the following claims for reciting both a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is withdrawn.
i) Applicants have amended claim 30 to delete the narrower limitation.  
ii) Applicants have amended claim 33 to delete the narrower limitation.  
iii) Applicants have amended claim 35 to delete the narrower limitation.
iv) Applicants have amended Claim 42 to delete the narrower limitations.  
v) Applicants have amended Claim 43 to delete the narrower limitations.
vi) Applicants have amended Claim 44 to delete the narrower limitation.
vii) Applicants have amended Claim 45 to delete the narrower limitation.

d) The rejection of Claim 32 for failing to include punctuation is withdrawn. Applicants have amended Claim 32 to add text but failed to underline the period at the end of the claim in the amendment. Accordingly, and to advance prosecution, Claim 32 has been further amended to underline the period at the end of the claim.

e) The rejection of Claim 35 in lacking antecedent basis for the limitation "wherein said third, fourth, fifth and/or sixth functional domains…" is withdrawn. Applicants have amended Claim 35 to depend from Claim 29 in order to rectify the antecedency.

	f) The rejection of Claims 35, 42-45 for reciting improper Markush group language is withdrawn in view of Applicants amendment to recite “selected from the group consisting of.”

	g) The rejection of Claim 35 for the phrase “and binding sites being built into constant regions of antibodies” is withdrawn in view of Applicants amendment to delete the phrase.
	h) The rejection of Claims 31 and 32-33 for reciting “parallel orientation” and “anti-parallel orientation” is withdrawn in view of Applicants amendments to clarify the N-C orientation for each of the respective first and second single chain proteins.



Claim Rejections - 35 USC § 112, fourth paragraph
8.	The rejection of Claim 28 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn. Applicants comments and the amendment to Claim 27 to indicate the orientation are found to overcome the rejection.

Claim Rejections - 35 USC § 103
9.	The rejection of Claims 27-41 and 50 under 35 U.S.C. 103 as being unpatentable over Egan (Mabs 2017 Jan;9(1):68-84; Epub 2016 Oct 27 (IDS)) is moot for the canceled claim(s) and withdrawn for the pending claims. Applicants comments in the Response of 7/28/2022 that the Egan references does not teach or appreciate placing an HSA-BD next to the CD3-BD in the core of the multimeric antibody-based molecule in order to stabilize and reduce the deleterious effects of T-cell engagement is found to be persuasive.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
9.	The rejection of Claims 
	a) Applicants respond with attorney comments that the specification supports and substantiates the universe of MATCH proteins comprising VH/VL binding domains for human serum albumin (HSA) + CD3, respectively.
	Response to Arguments
A careful analysis of the claim construction for generic Claim 27 requires not just any anti-HSA + anti-CD3 binding domains for the MATCH protein but in the final “wherein clause” requiring “(iv) at least one additional domain as third functional domain that is fused via a third polypeptide linker to said first or said second amino acid sequence at the N-terminus or the C-terminus.” Here the additional third functional domain is not even described by a structure or a function. Applicants have excluded this third component from their analysis of the claims and in their arguments presented in the Response of 7/28/2022.
 Applicants rely on Attorney arguments which are not substantiated by extrinsic evidence showing that just any MATCH protein for the full breadth and scope of generic Claim 27 is enabled for making and using the universe of anti-HSA, anti-CD3 (and “at least one additional domain as third functional domain”). Applicants allege “the Specification provides an enabling disclosure for not only a single protein, but also for combinations of two different CD3-binding domains, including variants of those two domains, with two different HSA-binding domains, including a variant of those two domains. Table 2 of the Specification shows an overview of the different combinations that have successfully been tested.”  Table 2 excerpted for clarity of the record does not show the presence of the instant claimed “at least one additional domain as third functional domain” for the claimed MATCH protein of Claim 27 as a whole but for the prototypes 821 and 824 having the additional anti-HER:

    PNG
    media_image1.png
    479
    692
    media_image1.png
    Greyscale

MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
	
b) Applicants respond that the portions of the specification cited by the Examiner characterize the deficiencies in the prior art existing prior to the disclosure of the present Specification and are not a characterization of the claimed subject matter.
Response to Arguments
Applicants do not make any effort to distinguish the instant claim scope for the claimed MATCH constructs from those described in the references cited in the previous Office Action: WO2015058861 (named present inventors: Urech, Gunde and Meyer) and Egan. Specifically, Egan shows examples of a MATCH protein that are enabling and Egan’s MATCH protein is not different in concept than what is claimed absent Applicants showing or explanation to the contrary.

    PNG
    media_image2.png
    599
    692
    media_image2.png
    Greyscale

Where Applicants request guidance in what specific structures and sequences would comprise a MATCH protein shown to be enabling based on the instant disclosure, it is for the examples in Table 2 for an HSAxCD3xHER2 (prototypes 821 and 824) the meet the full breadth and scope of instant claim 27. Insofar as MATCH proteins comprising the limitations of Claims 29, 35 and 57-60, nowhere does the specification demonstrate the ability nor enablement for the fusion site association with the first and/or second single chain proteins for the fourth, fifth, and /or sixth functional domains much less by way of the pre-existing third functional domain for element (iv) of generic Claim 27. The claim scope exceeds beyond what has actually been shown to be operative absent undue experimentation in the selection, assembly and testing of a MATCH protein meeting the general requirements of instant Claim 27. See MPEP 2164.08(b) stating in part:
“Although, typically, inoperative embodiments are excluded by language in a claim (e.g., preamble), the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In reAngstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976). However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In reCook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971).”

The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	The provisional rejection of Claims 27-45 and 50 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-9 and 11-13 of copending Application No. 16/619,121 (reference application US20200115449 (USPN 11319371)) is maintained. 
	Applicants request that the provisional rejection be held in abeyance is granted. The rejection is maintained.

11.	The rejection of Claims 27-45 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-15 of U.S. Patent No. 11236150 is maintained. 
Applicants request that the rejection be held in abeyance is granted. The rejection is maintained.

New Grounds for Objection
Claim Objections
12.	Claims 29, 35 and 57-60 are objected to because of the following informalities:  
	a) Claims 29, 35 and 57-60 are unclear for failing to relate the fusion site association with the first and/or second single chain proteins for the fourth, fifth, and /or sixth functional domains much less by way of the pre-existing third functional domain for element (iv) of generic Claim 27.
Appropriate correction is required.

Conclusion
13.	No claims are allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643